DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0102682 to Gass et al. (Gass hereinafter) in view of US Patent 4,898,517 to Eriksen (Eriksen).
Regarding claim 1, Gass teaches an aspirator system (510) comprising an aspirator body (520) having an inner surface (not labeled) and an outer surface (not labeled) that extend between a first (left) end and a second (right) end (of each), the body defining a distribution channel (530) disposed radially 
Regarding claim 3, Gass teaches that the first portion is non-parallel and non-perpendicular with the longitudinal axis (see Fig. 5).
Regarding claim 4, Gass teaches a nozzle section (536) between the first and second ends.
Regarding claim 5, Gass teaches that the distribution channel is within the nozzle section (see Fig. 5).
Regarding claim 6, Gass teaches that the distribution channel (530) is arranged to receive a first flow from a first fluid source (via 512).
Regarding claim 7, Gass teaches that the second portion (534) is disposed parallel to the longitudinal axis.
Regarding claim 8, Gass teaches that the second portion defines an exit face from the nozzles.
Regarding claim 10, Gass teaches an aspirator system (510) comprising an aspirator body (520) extending between first and second ends (left and right) and defining a distribution channel (530), and a plurality of nozzles (528,534) each having a first, angled section (528) and a second, parallel section (534).  Gass further teaches that the second portion defines a nozzle (at 534) in the second section. Gass does not teach a stop surface and a nozzle member in abutment therewith. Eriksen teaches another jet 
Regarding claim 11, Gass teaches an inlet section (568), an outlet section (516), and a nozzle section therebetween.
Regarding claim 12, Gass teaches that the distribution channel is defined within the nozzle section.
Regarding claim 13, Gass teaches that the distribution channel (530) is arranged to receive a first flow from a first fluid source (via 512).
Regarding claim 14, Gass teaches that the inlet (568) is configured to receive a second flow from a second source (via 514).
Regarding claim 15, Gass teaches that the second portion (534) is disposed parallel to the longitudinal axis.
Regarding claim 17, Gass teaches a conical portion of the nozzles (534) which is non-parallel with the longitudinal axis.
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gass in view of Eriksen as applied to claims 1 and 10 above, and further in view of US Patent 6,042,340 to Melbourne (Melbourne).
Regarding claims 9 and 18, the previously applied references teach the limitations of claims 8 and 17 from which claims 9 and 18 depend, as discussed above, but does not teach that the end face is angled toward the longitudinal axis.  Melbourne teaches another jet pump apparatus, and particularly .
Response to Arguments
Applicant’s arguments, see page 5, filed 15 December 2020, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Eriksen, as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2010/0290924 teaches another nozzle insert (100) abutting a stop surface (134), the nozzle insert being entirely within the surrounding conduit; US Patent 4,723,890 teaches another nozzle insert (22, see Fig. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        12 February 2021